      Case 1:16-cv-10047-ALC-SLC Document 136 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LENORA BROMFIELD,

                                Plaintiff,

         against
                                                        CIVIL ACTION NO.: 16 Civ. 10047 (ALC) (SLC)
BRONX LEBANON SPECIAL CARE CENTER, INC., et
                                                                          ORDER
al.,

                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.


         The Court construes Plaintiff Lenora Bromfield’s “Motion to Deem Request Admitted for

Devious Response” (ECF Nos. 133−35) to be a Letter-Motion for a Local Civil Rule 37.2 discovery

conference. Accordingly, Defendants are directed to respond by Tuesday, April 28, 2020 and,

given her pro se status, Ms. Bromfield is directed to reply by Tuesday, May 5, 2020. The Court

will then schedule a telephone conference to discuss the matters raised in the parties’ filings.

         A copy of this Order was mailed by Chambers to Plaintiff at the address below.




Dated:             New York, New York
                   April 23, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge

Mailed By Chambers To:          Lenora Bromfield
                                66 Washington Terrace
                                Bridgeport, CT 06604
